Citation Nr: 1550539	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1974 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine, which in pertinent part denied service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially filed a claim for service connection for PTSD that was received by VA in November 2007.  January 2009 VA treatment records note that the Veteran had a diagnosis of anxiety disorder that is not otherwise specified (NOS).  Therefore, the claim on appeal has, therefore, been recharacterized to conform to Clemons.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of anxiety disorder, NOS. 

2.  During active service, the Veteran witnessed a person commit suicide and retrieved multiple dead, decomposing bodies from Boston Harbor. 

3.  There is a link between the current anxiety disorder and the in-service events of watching a person commit suicide and retrieving dead bodies from the water.  




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for anxiety disorder, NOS have been met.  See 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for anxiety disorder, NOS.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for an Acquired Psychiatric Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case, the Veteran has been diagnosed with anxiety disorder NOS, which is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of anxiety disorder, NOS.  The evidence that supports a finding of current disorder include the VA treatment records, which show a current medical history of anxiety disorder, NOS.  In January 2009 through June 2009, the Veteran sought mental health treatment at a VA Medical Center.  

A January 2009 VA mental health evaluation by a VA psychologist shows that the treating psychologist found that the Veteran did not meet the criteria for a formal diagnosis for PTSD, but diagnosed anxiety disorder, NOS.  See January 2009 VA treatment notes.  Additionally, in February 2009, March 2009, May 2009, and June 2009, the treating VA psychologist continued to treat and assess the Veteran with anxiety disorder, NOS, based on symptoms of anxiety, restlessness, and nightmares 

that the psychologist related to past traumatic experiences that are exacerbated by current reminders of the past trauma.  See May 2009 VA treatment notes.  The VA treating psychologist, who had opportunity to observe the Veteran on multiple occasions during treatment for approximately six months, continuously offered a diagnosis of anxiety disorder, NOS.

The evidence weighing against a finding of current disorder includes a September 2009 VA examination report that reflects the VA examiner was unable to diagnose any acquired psychiatric disability.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of anxiety disorder, NOS.  

Next, the Board finds that the Veteran experienced an in-service event or "stressor."  During service in the Coast Guard, the Veteran witnessed a person commit suicide, and he retrieved dead, decomposing bodies out of the Boston Harbor.  See January 2008 statement from Veteran.  The Veteran described the bodies as grotesque, as many were in various states of decomposition.  See January 2009 VA treatment notes.  A lay statement from P.K., who served with and was supervised by the Veteran, additionally indicated that they retrieved four to five bodies in various states of decay, and stated that they witnessed a person jump off a bridge to commit suicide.  See P.K. buddy statement.  Therefore, the Board finds that there was an in-service event that precipitated the anxiety disorder.  

Lastly, the Board finds that evidence is at least in equipoise as to whether the current anxiety disorder is related to the in-service events.  The treating VA psychologist opined that the Veteran has a history of exposure to trauma and the residuals symptoms of anxiety disorder are related to those events.  See January 2009 VA treatment notes.  The VA psychologist additionally stated that, aside from the exposure to dead bodies in the Coast Guard, the Veteran did not have other lifetime exposure to trauma.  Id.  Therefore, the Board finds that the there is a link between the Veteran's in-service exposure to decomposing dead bodies in service and witnessing a suicide and the current anxiety disorder, NOS.  


Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the current anxiety disorder is causally related to the in-service psychiatric symptoms; thus, the criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for anxiety disorder NOS is granted. 




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


